             Case 1:19-cv-08715-RA Document 13 Filed 06/11/20 Page 1 of 1


                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
 JANERA CABA,                                                         DATE FILED: 6-11-20

                              Plaintiff,
                                                                        19-CV-8715 (RA)
                         v.
                                                                             ORDER
 SHERENA L. RAZAK,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         According to the docket, a mediation conference in this case was scheduled for May 28,

2020. Pursuant to the Court’s March 6, 2020 Order, the parties were required to jointly submit a

letter updating the Court as to the status of the case within one week of mediation. Dkt. 11. No

later than June 18, 2020, the parties shall jointly file a letter as to the status of this case, including

whether the medication conference was held and if so, whether it was successful in resolving any

issue in this action.

SO ORDERED.

Dated:      June 11, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
